DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1-8 and 10-30 are still pending in the present application.

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given during a telephone conversation with Christopher Swickhamer, Attorney of Record, on 2/2/2022.

3.	The application has been amended as follows:
IN THE CLAIMS
Claim 1 (Currently Amended)

A method for wireless communications by a wireless device, comprising:
receiving a waveform reporting request instructing the wireless device to measure a waveform;
identifying a set of reporting parameters for sampling the waveform;
generating samples of the waveform based at least in part on the set of reporting parameters, wherein the samples are time domain samples, frequency domain samples, or both; and
to enable a receiving device to recreate the waveform, wherein the time domain samples in the waveform report include samples of the waveform of a signal as received by the wireless device, prior to the wireless device performing a Fast Fourier Transform (FFT), the frequency domain samples in the waveform report include samples of the waveform of the signal after the wireless device performs an FFT on the signal to transform the signal into a frequency domain, and the wireless device discards a cyclic prefix of the signal prior to performing the FFT and taking the frequency domain samples.

Claim 22 (Currently Amended)

A method for wireless communications, comprising:
transmitting a waveform reporting request instructing a wireless device to measure a waveform;
transmitting the waveform; 
receiving, from the wireless device, a waveform report comprising samples of the waveform that is generated based at least in part on a set of reporting parameters for sampling the waveform, wherein the samples are time domain samples, frequency domain samples, or both, wherein the time domain samples in the waveform report include samples of the waveform of a signal as received by the wireless device, prior to the wireless device performing a Fast Fourier Transform (FFT), the frequency domain samples in the waveform report include samples of the waveform of the signal after the wireless device performs an FFT on the signal to transform the signal into a frequency domain, and the wireless device discards a cyclic prefix of the signal prior to performing the FFT and taking the frequency domain samples; and
recreating the waveform based at least in part on the samples of the waveform.

Claim 26 (Currently Amended)

The method of claim 22, further comprising:
processing the samples of the waveform included in the waveform report based at least in part on a direct current (DC) tone indicated by the waveform report.

Claim 27 (Currently Amended)

An apparatus for wireless communications by a wireless device, comprising: 
a processor, memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive a waveform reporting request instructing the wireless device to measure a waveform;
identify a set of reporting parameters for sampling the waveform;

transmit a waveform report comprising at least a subset of the samples of the waveform to enable a receiving device to recreate the waveform, wherein the time domain samples in the waveform report include samples of the waveform of a signal as received by the wireless device, prior to the wireless device performing a Fast Fourier Transform (FFT), the frequency domain samples in the waveform report include samples of the waveform of the signal after the wireless device performs an FFT on the signal to transform the signal into a frequency domain, and the wireless device discards a cyclic prefix of the signal prior to performing the FFT and taking the frequency domain samples.

Claim 29 (Currently Amended)
An apparatus for wireless communications, comprising: 
a processor, memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit a waveform reporting request instructing a wireless device to measure a waveform;
transmit the waveform;  
, wherein the time domain samples in the waveform report include samples of the waveform of a signal as received by the wireless device, prior to the wireless device performing a Fast Fourier Transform (FFT), the frequency domain samples in the waveform report include samples of the waveform of the signal after the wireless device performs an FFT on the signal to transform the signal into a frequency domain, and the wireless device discards a cyclic prefix of the signal prior to performing the FFT and taking the frequency domain samples; and
recreate the waveform based at least in part on the samples of the waveform.




Allowable Subject Matter
4.	Claims 1-8 and 10-30 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

1-8 and 10-30 are allowed, in view of the Examiner’s amendment made above. 
 	
With respect to independent claim 1 and the teachings of the most pertinent prior art:
Siomina, et al (US PG Publication 2020/0137601), hereafter Siomina, teaches a method for wireless communications by a wireless device, comprising:
receiving a waveform reporting request instructing the wireless device to measure a waveform;
identifying a set of reporting parameters for sampling the waveform;
generating samples of the waveform based at least in part on the set of reporting parameters, wherein the samples are time domain samples, frequency domain samples, or both.
	
Davydov, et al ((US PG Publication 2019/0342874), hereafter Davydov, teaches
transmitting a waveform report comprising at least a subset of the samples of the waveform to enable a receiving device to recreate the waveform.

However, Siomina and Davydov, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including:
a method for wireless communications by a wireless device, comprising:



With respect to independent claim 22 and the teachings of the most pertinent prior art:
Siomina teaches method for wireless communications, comprising:
transmitting a waveform reporting request instructing a wireless device to measure a waveform;
transmitting the waveform; 
receiving, from the wireless device, a waveform report comprising samples of the waveform that is generated based at least in part on a set of reporting parameters for sampling the waveform, wherein the samples are time domain samples, frequency domain samples, or both.
	
Davydov teaches
recreating the waveform based at least in part on the samples of the waveform.


method for wireless communications, comprising:
receiving, from the wireless device, a waveform report, wherein the time domain samples in the waveform report include samples of the waveform of a signal as received by the wireless device, prior to the wireless device performing a Fast Fourier Transform (FFT), the frequency domain samples in the waveform report include samples of the waveform of the signal after the wireless device performs an FFT on the signal to transform the signal into a frequency domain, and the wireless device discards a cyclic prefix of the signal prior to performing the FFT and taking the frequency domain samples.

With respect to independent claim 27 and the teachings of the most pertinent prior art:
Siomina teaches an apparatus for wireless communications by a wireless device, comprising:
a processor, memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive a waveform reporting request instructing the wireless device to measure a waveform;

generate samples of the waveform based at least in part on the set of reporting parameters, wherein the samples are time domain samples, frequency domain samples, or both.
Davydov teaches
an apparatus for wireless communications by a wireless device, comprising:
a processor to:
transmit a waveform report comprising at least a subset of the samples of the waveform to enable a receiving device to recreate the waveform.

However, Siomina and Davydov, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 27, including:
an apparatus for wireless communications by a wireless device, comprising:
a processor, memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit a waveform report, wherein the time domain samples in the waveform report include samples of the waveform of a signal as received by the wireless device, prior to the wireless device performing a Fast Fourier Transform (FFT), the frequency domain samples in the waveform report include samples of the waveform of the signal after the wireless device performs an FFT on the signal to transform the signal into a 

With respect to independent claim 29 and the teachings of the most pertinent prior art:
Siomina teaches an apparatus for wireless communications, comprising: 
a processor, memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit a waveform reporting request instructing a wireless device to measure a waveform;
transmit the waveform; 
receive, from the wireless device, a waveform report comprising samples of the waveform that is generated based at least in part on a set of reporting parameters for sampling the waveform, wherein the samples are time domain samples, frequency domain samples, or both.

Davydov teaches
an apparatus for wireless communications, comprising: 
a processor to cause the apparatus to:
recreate the waveform based at least in part on the samples of the waveform.

However, Siomina and Davydov, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 29, including:
an apparatus for wireless communications by a wireless device, comprising:
a processor, memory in electronic communication with the processor; and 
instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, from the wireless device, a waveform report, wherein the time domain samples in the waveform report include samples of the waveform of a signal as received by the wireless device, prior to the wireless device performing a Fast Fourier Transform (FFT), the frequency domain samples in the waveform report include samples of the waveform of the signal after the wireless device performs an FFT on the signal to transform the signal into a frequency domain, and the wireless device discards a cyclic prefix of the signal prior to performing the FFT and taking the frequency domain samples.



Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641





/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641